Title: From George Washington to James Hamilton, 4 May 1756
From: Washington, George
To: Hamilton, James



To Captain James Hamilton; of the Fairfax Militia. Sir,
[Winchester, 4 May 1756]

You are hereby ordered to repair with the Detachment under your command, to Job Pearsals and John Kirkindalls; with whom you are to consult and advise upon the proper place to make your Head-Quarters.
You are to take care to provide your Company with necessary provisions, agreeable to the Act of Assembly. And you are to be careful in sending out frequent scouting parties: and to use

your utmost endeavours to protect the Inhabitants; and keep them quiet. Given at Winchester, May 4th 1756.

G:W.

